DeviN, J.,
concurring: It was admitted that the injury by accident resulting in the death of Mallard arose out of and in the course of his employment by the defendant, and that the contract for his employment was made in North Carolina, and that the place of business of the employer and the residence of the employee were also in this State. Hence, the award of compensation under the Workmen’s Compensation Act must be upheld, unless the defendants can invoke the protection of the proviso under sec. 36 of the Act: “Provided his contract of employment was not expressly for services exclusively outside of the State.” As to this the burden of proof was on the defendant. Unless they can show that the evidence in support of their contention is all one way, and that there are no permissible inferences of fact to the contrary, the findings of the Industrial Commission must be held conclusive, and judgment below affirmed. While the evidence tends to show that Mallard was assigned territory outside of the State, and that he was there employed continuously until his death, it also appears that under the oral contract of employment the territory assigned could be changed at any time, if the defendant employer saw fit, and that without changing the terms of the contract he could have been placed in North Carolina. Hence, it would seem that the contract of employment was “not expressly for services exclusively outside of the State.”